
	
		I
		112th CONGRESS
		1st Session
		H. R. 1244
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Reichert (for
			 himself, Mr. Kind,
			 Mr. Boustany,
			 Mr. Blumenauer,
			 Mr. Paulsen, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Education and the
			 Workforce and Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Small
		  Business Act to expand the availability of employee stock ownership plans in S
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promotion and Expansion of Private
			 Employee Ownership Act of 2011.
		2.FindingsCongress finds that—
			(1)on January 1, 1998—nearly 25 years after
			 the Employee Retirement Income Security Act of 1974 was enacted and the
			 employee stock ownership plan (hereafter in this section referred to as an
			 ESOP) was created—employees were first permitted to be owners of
			 subchapter S corporations pursuant to the Small Business Job Protection Act of
			 1996 (Public Law 104–188);
			(2)with the passage
			 of the Taxpayer Relief Act of 1997 (Public Law 105–34), Congress designed
			 incentives to encourage businesses to become ESOP-owned S corporations;
			(3)since that time,
			 several thousand companies have become ESOP-owned S corporations, creating an
			 ownership interest for several million Americans in companies in every State in
			 the country, in industries ranging from heavy manufacturing to technology
			 development to services;
			(4)while estimates
			 show that 40 percent of working Americans have no formal retirement account at
			 all, every United States worker who is an employee-owner of an S corporation
			 company through an ESOP has a valuable qualified retirement savings
			 account;
			(5)recent studies
			 have shown that employees of ESOP-owned S corporations enjoy greater job
			 stability than employees of comparable companies;
			(6)studies also show
			 that employee-owners of S corporation ESOP companies have amassed meaningful
			 retirement savings through their S ESOP accounts that will give them the means
			 to retire with dignity;
			(7)under the Small
			 Business Act (15 U.S.C. 631 et seq.) and the regulations promulgated by the
			 Administrator of the Small Business Administration, a small business concern
			 that was eligible under the Small Business Act for the numerous preferences of
			 the Act is denied treatment as a small business concern after an ESOP acquires
			 more than 49 percent of the business, even if the number of employees, the
			 revenue of the small business concern, and the racial, gender, or other
			 criteria used under the Act to determine whether the small business concern is
			 eligible for benefits under the Act remain the same, solely because of the
			 acquisition by the ESOP; and
			(8)it is the goal of
			 Congress to both preserve and foster employee ownership of S corporations
			 through ESOPs.
			3.Deferral of tax
			 for certain sales of employer stock to employee stock ownership plan sponsored
			 by S corporation
			(a)In
			 generalSubparagraph (A) of section 1042(c)(1) of the Internal
			 Revenue Code of 1986 (defining qualified securities) is amended by striking
			 domestic C corporation and inserting domestic
			 corporation.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to sales
			 after the date of the enactment of this Act.
			4.Deduction for
			 interest on loan to finance purchase of employer securities by an employee
			 stock ownership plan sponsored by an S corporation
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 199 the following
			 new section:
				
					200.Interest on
				certain loans for the purchase of employer securities by an employee stock
				ownership plan sponsored by an S corporation
						(a)In
				generalThere shall be allowed as a deduction an amount equal to
				50 percent of the interest received during the taxable year by a bank (within
				the meaning of section 581) with respect to a qualified securities acquisition
				loan.
						(b)Qualified
				securities acquisition loan
							(1)In
				generalFor purposes of this section, the term qualified
				securities acquisition loan means—
								(A)any loan to an
				employee stock ownership plan sponsored by an S corporation to the extent that
				the proceeds are used to acquire employer securities for the plan, and
								(B)any loan to an S
				corporation that sponsors an employee stock ownership plan to the extent that
				the proceeds of such loan are loaned to the employee stock ownership plan to
				acquire employer securities for the plan.
								For
				purposes of this paragraph, the term employer securities has the
				meaning given such term by section 409(l).(2)Terms Applicable
				to certain qualified securities acquisition loansFor purposes of
				paragraph (1)(B), the term qualified securities acquisition loan
				shall not include any loan to the S corporation unless the loan to the employee
				stock ownership plan has repayment terms which are substantially similar to the
				terms of the loan to the S corporation.
							(3)Treatment of
				refinancingsThe term qualified securities acquisition
				loan shall include any loan which is (or is part of a series of loans)
				used to refinance a loan described in paragraph (1) (after the application of
				paragraph (2)).
							(4)Plan must hold
				more than 50 percent of stock after acquisition or transfer
								(A)In
				generalA loan shall not be
				treated as a qualified securities acquisition loan for purposes of this section
				unless, immediately after an acquisition of employer securities referred to in
				paragraph (1), the employee stock ownership plan owns more than 50 percent of
				the outstanding stock of the S corporation.
								(B)Failure to
				retain minimum stock interest
									(i)In
				generalSubsection (a) shall
				not apply to any interest received with respect to a qualified securities
				acquisition loan which is allocable to any period during which the employee
				stock ownership plan does not own stock meeting the requirements of
				subparagraph (A).
									(ii)ExceptionTo
				the extent provided by the Secretary, clause (i) shall not apply to any period
				if, within 90 days of the first date on which the failure occurred (or such
				longer period not in excess of 180 days as the Secretary may prescribe), the
				plan acquires stock which results in its meeting the requirements of
				subparagraph (A).
									(C)StockFor
				purposes of subparagraph (A), the Secretary may provide that warrants, options,
				contracts to acquire stock, convertible debt interests and other similar
				interests be treated as stock for 1 or more purposes under subparagraph
				(A).
								(c)Employee stock
				ownership planFor purposes of this section, the term
				employee stock ownership plan has the meaning given to such term
				by section
				4975(e)(7).
						.
			(b)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 199 the following new item:
				
					
						Sec. 200. Interest on certain loans for
				the purchase of employer securities by an employee stock ownership plan
				sponsored by an S
				corporation.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to interest
			 accrued on loans made after the date of the enactment of this Act.
			5.Department of
			 Treasury Technical Assistance Office
			(a)Establishment
			 requiredBefore the end of the 90-day period beginning on the
			 date of enactment of this Act, the Secretary of Treasury shall establish the S
			 Corporation Employee Ownership Assistance Office to foster increased employee
			 ownership of S corporations.
			(b)Duties of the
			 officeThe S Corporation Employee Ownership Assistance Office
			 shall provide—
				(1)education and
			 outreach to inform companies and individuals about the possibilities and
			 benefits of employee ownership of S corporations; and
				(2)technical
			 assistance to assist S corporations in sponsoring employee stock ownership
			 plans.
				6.Small business
			 and employee stock ownership
			(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
				(1)by redesignating
			 section 45 as section 46; and
				(2)by inserting after
			 section 44 the following:
					
						45.Employee stock
				ownership plans
							(a)DefinitionsIn
				this section—
								(1)the term
				ESOP means an employee stock ownership plan, as defined in section
				4975(e)(7) of the Internal Revenue Code of 1986, as amended; and
								(2)the term
				ESOP business concern means a business concern that was a small
				business concern eligible for a loan or to participate in a contracting
				assistance or business development program under this Act before the date on
				which more than 49 percent of the business concern was acquired by an
				ESOP.
								(b)Continued
				eligibilityIn determining whether an ESOP business concern
				qualifies as a small business concern for purposes of a loan, preference, or
				other program under this Act, each ESOP participant shall be treated as
				directly owning his or her proportionate share of the stock in the ESOP
				business concern owned by the
				ESOP.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1 of the first calendar year beginning after the date of the enactment
			 of this Act.
			
